Case 1:21-cv-04059-WFK-SJB Document 1 Filed 07/20/21 Page 1 of 16 PageID #: 1


     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     -----------------------------------------------------------------------x
     JOSEF VOLMAN
                                                                                 Case No. _____________
                                                 Plaintiff,
                         -against-
                                                                                 COMPLAINT

     LITTLENECK GROUP LLC and
     ANTHONY GIAMMARINO,

                                                 Defendants.
     ------------------------------------------------------------------------x




          Plaintiff Josef Volman (hereafter referred to as "plaintiff”), by counsel, Gabriel A.

  Levy. P.C., as and for the Complaint in this action against defendants Littleneck Group LLC

  and Anthony Giammarino (together referred to as "defendants"), hereby alleges as follows:

                                     NATURE OF THE CLAIMS

          1.           This lawsuit opposes pervasive, ongoing and inexcusable disability

  discrimination by the defendants. In this action, plaintiff seeks declaratory, injunctive and

  equitable relief, as well as monetary damages and attorney’s fees, costs and expenses to redress

  defendants’ unlawful disability discrimination against plaintiff, in violation of Title III of the

  Americans with Disabilities Act (“ADA”) 42 U.S.C. §§ 12181 et. seq. and its implementing

  regulations, the New York State Executive Law (the "Executive Law''), § 296, New York State

  Civil Rights Law, § 40, and the Administrative Code of the City New York (the ''Administrative

  Code''), § 8-107. As explained more fully below, defendants own, lease, lease to, operate and control a

  place of public accommodation that violates the above-mentioned laws. Defendants are vicariously

  liable for the acts and omissions of their employees and agents for the conduct alleged herein.




                                                      1
Case 1:21-cv-04059-WFK-SJB Document 1 Filed 07/20/21 Page 2 of 16 PageID #: 2



         2.       These defendants made a financial decision to ignore the explicit legal

  requirements for making their place of public accommodation accessible to persons with

  disabilities – all in the hopes that they would never be caught. In so doing, defendants made a

  calculated, but unlawful, decision that disabled customers are not worthy. The day has come

  for defendants to accept responsibility. This action seeks to right that wrong by making

  defendants’ place of public accommodation fully accessible so that plaintiff can finally enjoy

  the full and equal opportunity that defendants provide to non-disabled customers.

                                JURISDICTION AND VENUE

         3.          This Court has jurisdiction over this matter pursuant to 42 U.S.C. § 12188

  and 28 U.S.C. §§ 1331 and 1343 as this action involves federal questions regarding the

  deprivation of plaintiff's rights under the ADA. The Court has supplemental jurisdiction over

  plaintiff's related claims arising under the New York State and City laws pursuant to 28 U.S.C.

  § 1367(a).

         4.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because

  defendants’ acts of discrimination alleged herein occurred in this district and defendants’ place

  of public accommodation that is the subject of this action is located in this district.

                                            PARTIES

         5.       At all times relevant to this action, plaintiff has been and remains a resident of

  the State of New Jersey.

         6.       At all times relevant to this action, plaintiff has been and remains bound to

  ambulate in a wheelchair, having been born with spastic diplegia cerebral palsy with mild

  involvement of the right arm. As a result, Plaintiff suffers from medical conditions that inhibit

  walking and restrict body motion range and movement.

         7.       Plaintiff lives 10 minutes away from New York and is currently working as a
                                                2
Case 1:21-cv-04059-WFK-SJB Document 1 Filed 07/20/21 Page 3 of 16 PageID #: 3



  DJ and entertainer throughout the New York area.

          8.         At all relevant times, the defendants operate and/or lease property located at or

  about 288 3rd Avenue, Brooklyn, New York 11215 (hereinafter referred to as the “Premises”).

          9.         Each defendant is licensed to and/ or does business in New York State.

          10.        At all relevant times, the defendants operate a place of public accommodation

  at the Premises.


                  ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

          11.        Each of the defendants is a public accommodation as they own, lease, lease to,

  control or operate a place of public accommodation, the Premises, within the meaning of the

  ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§ 292(9)) and the

  Administrative Code (§ 8- 102(9)).

          12.        The Premises is a place of public accommodation within the meaning of the

  ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§ 292(9)) and the

  Administrative Code (§ 8-102(9)) as it is a facility operated by a private entity and its

  operations affect commerce.

          13.        Numerous architectural barriers exist at defendants’ place of public

  accommodation (the “Premises”) that prevent and/or restrict access to plaintiff, a person with

  a disability.

          14.        Upon information and belief, the Premises was designed and constructed for

  first possession after January 26, 1993.

          15.        Upon information and belief, at some time after January 1992, defendants

  made alterations to the Premises, including areas adjacent and/or attached to the Premises.

          16.        Upon information and belief, at some time after January 1992, defendants

  made alterations to the Premises.
                                                  3
 Case 1:21-cv-04059-WFK-SJB Document 1 Filed 07/20/21 Page 4 of 16 PageID #: 4



            17.      Within the past three years of filing this action, plaintiff attempted to and

     desired to access the Premises.

            18.      Plaintiff travels within the New York area on a regular basis as part of his work

     as a DJ and intends on returning to the Premises in the future.

            19.      The services, features, elements and spaces of defendants’ place of public

     accommodation are not readily accessible to, or usable by plaintiff as required by the

     Americans with Disabilities Act Accessibility Guidelines, 28 C.F.R. Part 36, Appendix A, and

     adopted by the United States Department of Justice in 1991 as the Standards for Accessible

     Design (“1991 Standards”) or the revised final regulations implementing Title III of the ADA

     adopted by the United States Department of Justice in 2010 as the 2010 Standards for

     Accessible Design (“2010 Standards”).

            20.      Because of defendants’ failure to comply with the above-mentioned laws,

     including but not limited to the 1991 Standards or the 2010 Standards and the Administrative

     Code, plaintiff was and has been unable to enjoy safe, equal and complete access to defendants’

     place of public accommodation.

            21.      Defendants' place of public accommodation has not been designed,

     constructed, or altered in compliance with the 1991 Standards, the 2010 Standards, the

     Administrative Code, the Building Code of the City of New York (“BCCNY”), or the 2014

     New York City Construction Code (“2014 NYC”).

            22.      Barriers to access that plaintiff encountered and/or which deter plaintiff from

     patronizing the defendants’ place of public accommodation as well as barriers that exist

     include, but are not limited to, the following:

I. INACCESSIBLE DINING TABLES LOCATED AT EXTERIOR DINING AREA.
       a. In restaurants and cafeterias, an accessible route shall be provided to all dining areas,
          including raised or sunken dining areas, and outdoor dining areas.

                                                   4
       Case 1:21-cv-04059-WFK-SJB Document 1 Filed 07/20/21 Page 5 of 16 PageID #: 5



 II.      INACCESSIBLE DINING TABLES LOCATED AT EXTERIOR DINING AREA.
             a. In restaurants and cafeterias, an accessible route shall be provided to all dining areas,
                including raised or sunken dining areas, and outdoor dining areas.
III.    INACCESSIBLE DINING TABLES LOCATED AT EXTERIOR DINING AREA. INACCESSIBLE
        TRAVEL PATH TO DINING TABLES LOCATED AT EXTERIOR DINING AREA.
        ACCESSIBLE ROUTE TO DINING TABLES LOCATED AT EXTERIOR DINING ARE NOT
        PROVIDED AS REQUIRED. EXISTING STEPS AT TRAVEL PATH LEADING TO DINING
        TABLES LOCATED AT EXTERIOR DINING AREA ACT AS A BARRIER TO
        ACCESSIBILILITY.
             b. In restaurants and cafeterias, an accessible route shall be provided to all dining areas,
                including raised or sunken dining areas, and outdoor dining areas.
IV.     REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT DINING TABLES
        LOCATED AR EXTERIOR FINING AREA. A MINIMUM PERCENTAGE OF EXISTING
        DINING TABLES REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
             c. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent
                of the seating spaces and standing spaces at the dining surfaces shall comply with 902.
                Dining surfaces and work surfaces shall comply with 902.2 and 902.3. A clear floor space
                complying with 305 positioned for a forward approach shall be provided. Knee and toe
                clearance complying with 306 shall be provided. Where toe clearance is required at an
                element as part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
                minimum under the element. Toe clearance shall be 30 inches (760 mm) wide minimum.
                Where knee clearance is required under an element as part of a clear floor space, the knee
                clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
                minimum at 27 inches (685 mm) above the finish floor or ground. Knee clearance shall be 30
                inches (760 mm) wide minimum.
V.      INACCESSIBLE BAR. NON-COMPLIANT HEIGHT OF BAR EXCEEDS MAXIMUM HEIGHT
        ALLOWANCE. REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT
        BAR. PORTION OF BAR REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
             a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent
                of the seating spaces and standing spaces at the dining surfaces shall comply with 902.
                Dining surfaces and work surfaces shall comply with 902.2 and 902.3. Dining surfaces
                include, but are not limited to, bars, tables, lunch counters, and booths. A clear floor space
                complying with 305 positioned for a forward approach shall be provided. Knee and toe
                clearance complying with 306 shall be provided. The tops of dining surfaces and work
                surfaces shall be 28 inches (710 mm) minimum and 34 inches (865 mm) maximum above the
                finish floor or ground. Where toe clearance is required at an element as part of a clear floor
                space, the toe clearance shall extend 17 inches (430 mm) minimum under the element. Toe
                clearance shall be 30 inches (760 mm) wide minimum. Where knee clearance is required
                under an element as part of a clear floor space, the knee clearance shall be 11 inches deep
                minimum at 9 inches above the ground, and 8 inches deep minimum at 27 inches (685 mm)
                above the finish floor or ground. Knee clearance shall be 30 inches (760 mm) wide
                minimum.
VI.     INACCESSIBLE DINING TABLES. REQUIRED MINIMUM KNEE AND TOE CLEARANCE
        NOT PROVIDED AT DINING TABLES. A MINIMUM PERCENTAGE OF EXISTING DINING
        TABLES REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
             a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent
                of the seating spaces and standing spaces at the dining surfaces shall comply with 902.
                Dining surfaces and work surfaces shall comply with 902.2 and 902.3. A clear floor space
                                                        5
        Case 1:21-cv-04059-WFK-SJB Document 1 Filed 07/20/21 Page 6 of 16 PageID #: 6



                complying with 305 positioned for a forward approach shall be provided. Knee and toe
                clearance complying with 306 shall be provided. Where toe clearance is required at an
                element as part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
                minimum under the element. Toe clearance shall be 30 inches (760 mm) wide minimum.
                Where knee clearance is required under an element as part of a clear floor space, the knee
                clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
                minimum at 27 inches (685 mm) above the finish floor or ground. Knee clearance shall be 30
                inches (760 mm) wide minimum.
VII.     COMPLIANT SIGNAGE IDENTIFYING THE RESTROOM NOT PROVIDED AS REQUIRED.
             a. Signs shall be provided in accordance with 216 and shall comply with 703. Interior and
                exterior signs identifying permanent rooms and spaces shall comply with 703.1, 703.2, and
                703.5. Where pictograms are provided as designations of permanent interior rooms and
                spaces, the pictograms shall comply with 703.6 and shall have text descriptors complying
                with 703.2 and 703.5. Section 216.2 applies to signs that provide designations, labels, or
                names for interior rooms or spaces where the sign is not likely to change over time.
                Examples include interior signs labeling restrooms, room and floor numbers or letters, and
                room names. Tactile text descriptors are required for pictograms that are provided to label or
                identify a permanent room or space. Pictograms that provide information about a room or
                space, such as “no smoking,” occupant logos, and the International Symbol of Accessibility,
                are not required to have text descriptors. Signs shall comply with 703. Where both visual and
                tactile characters are required, either one sign with both visual and tactile characters, or two
                separate signs, one with visual, and one with tactile characters, shall be provided. Tactile
                characters on signs shall be located 48 inches (1220 mm) minimum above the finish floor or
                ground surface, measured from the baseline of the lowest tactile character and 60 inches
                (1525 mm) maximum above the finish floor or ground surface, measured from the baseline
                of the highest tactile character. Where a tactile sign is provided at a door, the sign shall be
                located alongside the door at the latch side. Where a tactile sign is provided at double doors
                with one active leaf, the sign shall be located on the inactive leaf. Where a tactile sign is
                provided at double doors with two active leafs, the sign shall be located to the right of the
                right hand door. Where there is no wall space at the latch side of a single door or at the right
                side of double doors, signs shall be located on the nearest adjacent wall. Signs containing
                tactile characters shall be located so that a clear floor space of 18 inches (455 mm) minimum
                by 18 inches (455 mm) minimum, centered on the tactile characters, is provided beyond the
                arc of any door swing between the closed position and 45 degree open position.
VIII.    NON-COMPLIANT DOOR KNOB AT DOOR OF THE RESTROOMS REQUIRES TWISTING OF
         THE WRIST.
             a. Handles, pulls, latches, locks, and other operable parts on doors and gates shall comply with
                309.4. Operable parts shall be operable with one hand and shall not require tight grasping,
                pinching, or twisting of the wrist. The force required to activate operable parts shall be 5
                pounds maximum.
 IX.     NON-COMPLIANT DOOR LOCK AT RESTROOM DOOR REQUIRES TWISTING OF THE
         WRIST.
             b. Handles, pulls, latches, locks, and other operable parts on doors and gates shall comply with
                309.4. Operable parts shall be operable with one hand and shall not require tight grasping,
                pinching, or twisting of the wrist. The force required to activate operable parts shall be 5
                pounds maximum.
  X.     INSULATION OF PIPES AND WATER LINES UNDER THE LAVATORY IN RESTROOM NOT
         PROVIDED AS REQUIRED.
                                                        6
     Case 1:21-cv-04059-WFK-SJB Document 1 Filed 07/20/21 Page 7 of 16 PageID #: 7



          a. Water supply and drain pipes under lavatories and sinks shall be insulated or otherwise
             configured to protect against contact. There shall be no sharp or abrasive surfaces under
             lavatories and sinks.
 XI. REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE WALLS OF WATER CLOSET
      IN THE RESTROOM.
          c. Grab bars for water closets shall comply with 609. Grab bars shall be provided on the side
             wall closest to the water closet and on the rear wall.
XII. NON-COMPLIANT EXISTING GRAB BAR AT SIDE WALL OF WATER CLOSET IN
      RESTROOM DOES NOT MEET MINIMUM SIZE REQUIREMENTS.
          d. The side wall grab bar shall be 42 inches (1065 mm) long minimum, located 12 inches (305
             mm) maximum from the rear wall and extending 54 inches (1370 mm) minimum from the
             rear wall.
XIII. INACCESSIBLE MIRROR IN THE RESTROOM. NON COMPLIANT MOUNTED HEIGHT OF
      MIRROR IN THE RESTROOM EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
          a. Mirrors located above lavatories or countertops shall be installed with the bottom edge of the
             reflecting surface 40 inches (1015 mm) maximum above the finish floor or ground. Mirrors
             not located above lavatories or countertops shall be installed with the bottom edge of the
             reflecting surface 35 inches (890 mm) maximum above the finish floor or ground.

               23.      The above listing is not to be considered all-inclusive of the barriers, which

        exist at the Premises.

               24.      Upon information and belief, a full inspection of the defendants’ place of public

        accommodation will reveal the existence of other barriers to access.

               25.      As required by the ADA (remedial civil rights legislation) to properly remedy

        defendants’ discriminatory violations and avoid piecemeal litigation, plaintiff requires a full

        inspection of the defendants’ public accommodation in order to catalogue and cure all of the

        areas of non-compliance with the ADA. Notice is therefore given that plaintiff intends on

        amending the Complaint to include any violations discovered during an inspection that are not

        contained in this Complaint.

               26.      Defendants have denied plaintiff the opportunity to participate in or benefit

        from services or accommodations because of a disability.

               27.      Defendants have not satisfied their statutory obligation to ensure that their

        policies, practices, procedures for persons with disabilities are compliant with the laws. Nor

        have defendants made or provided reasonable accommodations or modifications to persons
                                                7
Case 1:21-cv-04059-WFK-SJB Document 1 Filed 07/20/21 Page 8 of 16 PageID #: 8



  with disabilities.

          28.      Plaintiff has a realistic, credible and continuing threat of discrimination from

  the defendants’ non-compliance with the laws prohibiting disability discrimination. The

  barriers to access within defendants' place of public accommodation continue to exist and deter

  plaintiff.

          29.      Plaintiff frequently travels to the area where defendants’ place of public

  accommodation is located.

          30.      Plaintiff intends to patronize the defendants’ place of public accommodation

  several times a year after it becomes fully accessible.

                            FIRST CAUSE OF ACTION
           (VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT)

          31.      Plaintiff realleges and incorporates by reference all allegations set forth in this

  Complaint as if fully set forth herein.

          32.      Plaintiff is substantially limited in the life activity of both walking and body

  motion range and thus has a disability within the meaning of the ADA. As a direct and

  proximate result of plaintiff’s disability, plaintiff uses a wheelchair for mobility, and also has

  restricted range of motion.

          33.      The ADA imposes joint and several liability on both the property owner and

  lessee of a public accommodation. 28 C.F.R. 36.201(b).

          34.      Under the ADA, both the property owner and lessee are liable to the plaintiff

  and neither can escape liability by transferring their obligations to the other by contract (i.e.

  lease agreement). 28 C.F.R. 36.201(b).

          35.      Defendants have and continue to subject plaintiff to disparate treatment by

  denying plaintiff full and equal opportunity to use their place of public accommodation all


                                                 8
Case 1:21-cv-04059-WFK-SJB Document 1 Filed 07/20/21 Page 9 of 16 PageID #: 9



  because plaintiff is disabled. Defendants’ policies and practices have disparately impacted

  plaintiff as well.

          36.      By failing to comply with the law, defendants have articulated to disabled

  persons such as the plaintiff that they are not welcome, objectionable and not desired as patrons

  of their public accommodation.

          37.      Defendants have discriminated against the plaintiff by designing and/or

  constructing a building, facility and place of public accommodation that is not readily

  accessible to and usable by the disabled plaintiff and not fully compliant with the 1991

  Standards or the 2010 Standards. See 28 C.F.R. § 36.401(A)(1) and 42 U.S.C.

          §12183(a)(1).

          38.      Defendants’ place of public accommodation is not fully accessible and fails to

  provide an integrated and equal setting for the disabled, all in violation of 42 U.S.C.

  §12182(b)(1)(A) and 28 C.F.R. § 36.203.

          39.      Upon making alterations to their public accommodation, defendants failed to

  make their place of public accommodation accessible to plaintiff to the maximum extent

  feasible in violation of 28 C.F.R. §§ 36.402 and 36.406.

          40.      Upon making these alterations to the primary function areas, defendants failed

  to make the paths of travel to the primary function areas accessible to plaintiff, in violation of

  28 C.F.R. § 36.403.

          41.      28 C.F.R. § 36.406(5) requires defendants to make the facilities and elements

  of their noncomplying public accommodation accessible in accordance with the 2010

  Standards.

          42.      Defendants failed to make all readily achievable accommodations and

  modifications to remove barriers to access in violation of 28 C.F.R. § 36.304. It would be

                                                9
Case 1:21-cv-04059-WFK-SJB Document 1 Filed 07/20/21 Page 10 of 16 PageID #: 10



   readily achievable to make defendants’ place of public accommodation fully accessible.

           43.      By failing to remove the barriers to access where it is readily achievable to do

   so, defendants have discriminated against plaintiff on the basis of disability in violation of §

   302(a) and 302(b)(2)(A)(iv) of the ADA, 42 U.S.C. § 12182(a), (b)(2)(A)(iv), and 28 C.F.R.

   § 36.304.

           44.      In the alternative, defendants have violated the ADA by failing to provide

   plaintiff with reasonable alternatives to barrier removal as required by 28 C.F.R. § 36.305.

           45.      Defendants’ failure to remove the barriers to access constitutes a pattern and

   practice of disability discrimination in violation of 42 U.S.C. § 12181 et. seq., and 28

           C.F.R § 36.101 et. seq.

           46.      Defendants have and continue to discriminate against plaintiff in violation of

   the ADA by maintaining and/or creating an inaccessible public accommodation.



                         SECOND CAUSE OF ACTION
            (VIOLATIONS OF THE NEW YORK STATE EXECUTIVE LAW)


           47.      Plaintiff realleges and incorporates by reference all allegations set forth in this

   Complaint as if fully set forth herein.

           48.      Plaintiff suffers from various medical conditions that separately and together

   prevent the exercise of normal bodily functions in plaintiff; in particular, the life activities of

   both walking and body motion range. Plaintiff therefore suffers from a disability within the

   meaning of the Executive Law § 296(21).

           49.      Defendants have and continue to subject plaintiff to disparate treatment by

   denying plaintiff equal opportunity to use their place of public accommodation all because

   plaintiff is disabled.

                                                  10
Case 1:21-cv-04059-WFK-SJB Document 1 Filed 07/20/21 Page 11 of 16 PageID #: 11



           50.       Defendants discriminated against plaintiff in violation of New York State

   Executive Law § 296(2), by maintaining and/or creating an inaccessible place of public

   accommodation. Each of the defendants have aided and abetted others in committing disability

   discrimination.

           51.       Defendants have failed to make all readily achievable accommodations and

   modifications to remove barriers to access in violation of Executive Law §

   296(2)(c)(iii).

           52.       In the alternative, defendants have failed to provide plaintiff with reasonable

   alternatives to barrier removal as required in violation of Executive Law § 296(2)(c)(iv).

           53.       It would be readily achievable to make defendants’ place of public

   accommodation fully accessible.

           54.       It would not impose an undue hardship or undue burden on defendants to make

   their place of public accommodation fully accessible.

           55.       As a direct and proximate result of defendants' unlawful discrimination in

   violation of New York State Executive Law, plaintiff has suffered, and continues to suffer

   emotional distress, including but not limited to humiliation, embarrassment, stress, and

   anxiety.

           56.       Plaintiff has suffered and will continue to suffer damages in an amount to be

   determined at trial.



                               THIRD CAUSE OF ACTION
         (VIOLATIONS OF THE ADMINISTRATIVE CODE OF THE CITY OF
                                       NEW YORK)
          57.  Plaintiff realleges and incorporates by reference all allegations set forth in this

   Complaint as if fully set forth herein.


                                                  11
Case 1:21-cv-04059-WFK-SJB Document 1 Filed 07/20/21 Page 12 of 16 PageID #: 12



          58.      Plaintiff suffers from various medical conditions that separately and

          together, impair plaintiff’s bodily systems - in particular, the life activity of both

   walking and body motion range -and thus plaintiff has a disability within the meaning of the

   Administrative Code § 8-102(16).

          59.      The Local Civil Rights Restoration Act of 2005 (the “Restoration Act”), also

   known as Local Law 85, clarified the scope of the Administrative Code in relation

          to the New York City’s Human Rights Law. The Restoration Act confirmed the

   legislative intent to abolish “parallelism” between the Administrative Code and the Federal

   and New York State anti-discrimination laws by stating as follows:

          The provisions of this title shall be construed liberally for the accomplishment of the

   uniquely broad and remedial purposes thereof, regardless of whether federal or New York

   State civil and human rights laws, including those laws with provisions comparably-worded

   to provisions of this title, have been so construed.

          Restoration Act § 7 amending Administrative Code §8-130 (emphasis added). The

   Restoration Act is to be construed broadly in favor of plaintiff to the fullest extent possible.

          60.     Defendants have and continue to subject plaintiff to disparate treatment and

   disparate impact by directly and indirectly refusing, withholding, and denying the

   accommodations, advantages, facilities, and privileges of their place of public accommodation

   all because of disability in violation of the Administrative Code § 8- 107(4). Each of the

   defendants have aided and abetted others in committing disability discrimination.

          61.      Defendants have discriminated, and continue to discriminate, against plaintiff

   in violation of the Administrative Code § 8-107(4) by designing, creating and/or maintaining

   an inaccessible commercial facility/space.

          62.      Defendants have subjected, and continue to subject, plaintiff to disparate

                                                 12
Case 1:21-cv-04059-WFK-SJB Document 1 Filed 07/20/21 Page 13 of 16 PageID #: 13



   treatment by directly and indirectly refusing, withholding, and denying the accommodations,

   advantages, facilities, and privileges of their commercial facility/space all because of disability

   in violation of the Administrative Code § 8-107(4).

          63.      In violation of Administrative Code § 8-107(6), defendants have and continue

   to, aid and abet, incite, compel or coerce each other in each of the other

          defendants’ attempts to, and in their acts of directly and indirectly refusing,

   withholding, and denying the accommodations, advantages, facilities, and privileges of their

   commercial facility/space and the place of public accommodation therein, all because of

   disability, as well as other acts in violation of the Administrative Code.

          64.      Defendants discriminated against plaintiff in violation of the Administrative

   Code, § 8-107(4), and Local Law 58 by maintaining and/or creating an inaccessible public

   accommodation.

          65.      As a direct and proximate result of defendants' unlawful discrimination in

   violation of the Administrative Code, plaintiff has suffered, and continues to suffer emotional

   distress, including but not limited to humiliation, stress, and embarrassment.

          66.     Upon information and belief, defendants’ long-standing refusal to make their

   place of public accommodation fully accessible was deliberate, calculated, egregious, and

   undertaken with reckless disregard to plaintiff’s rights under the Administrative Code.

          67.      By failing to comply with the law in effect for decades, defendants have

   articulated to disabled persons such as the plaintiff that they are not welcome, objectionable

   and not desired as patrons of their public accommodation.

          68.      Defendants engaged in discrimination with willful or wanton negligence,

   and/or recklessness, and/or a conscious disregard of the rights of others and/or conduct so

   reckless as to amount to such disregard for which plaintiff is entitled to an award of punitive

                                                  13
Case 1:21-cv-04059-WFK-SJB Document 1 Filed 07/20/21 Page 14 of 16 PageID #: 14



   damages pursuant to Administrative Code § 8-502.

          69.       By refusing to make their place of public accommodation accessible,

   defendants have unlawfully profited from their discriminatory conduct by collecting revenue

   from a non-compliant space and pocketing the money that they should have

          lawfully expended to pay for a fully compliant and accessible space. Defendants’

   unlawful profits plus interest must be disgorged.

          70.       Plaintiff has suffered and will continue to suffer damages in an amount to be

   determined at trial.

                            FOURTH CAUSE OF ACTION
          (VIOLATIONS OF THE NEW YORK STATE CIVIL RIGHTS LAW)
          71.  Plaintiff realleges and incorporates by reference all allegations set in this

   Complaint as if fully set forth herein.

          72.       Defendants discriminated against plaintiff pursuant to New York State

   Executive Law.

          73.       Consequently, plaintiff is entitled to recover the monetary penalty prescribed

   by Civil Rights Law §§ 40-c and 40-d for each and every violation.

                                         INJUNCTIVE RELIEF
          74.       Plaintiff will continue to experience unlawful discrimination as a result of

   defendants' failure to comply with the above-mentioned laws. Therefore, injunctive relief is

   necessary to order defendants to alter and modify their place of public accommodation and

   their operations, policies, practices and procedures.

          75.       Injunctive relief is also necessary to make defendants' facilities readily

   accessible to and usable by plaintiff in accordance with the above-mentioned laws.

          76.       Injunctive relief is further necessary to order defendants to provide auxiliary

   aids or services, modification of their policies, and/or provision of alternative methods, in

   accordance with the ADA, Executive Law and the Administrative Code.
                                           14
Case 1:21-cv-04059-WFK-SJB Document 1 Filed 07/20/21 Page 15 of 16 PageID #: 15



                                    DECLARATORY RELIEF
          77.      Plaintiff is entitled to a declaratory judgment concerning each of the

   accessibility violations committed by defendants against plaintiff and as to required alterations

   and modifications to defendants’ place of public accommodation, facilities, goods and

   services, and to defendants’ policies, practices, and procedures.

                      ATTORNEY’S FEES, EXPENSES AND COSTS
          78.      In order to enforce plaintiff’s rights against the defendants, plaintiff has

   retained counsel and is entitled to recover attorney’s fees, expenses and costs pursuant to the

   ADA and the Administrative Code. 42 U.S.C. §12205; 28 C.F.R. §36.505; and Administrative

   Code § 8-502.

                                     PRAYER FOR RELIEF

          WHEREFORE, plaintiff respectfully requests that the Court enter a judgment against

   the defendants, jointly and severally, in favor of plaintiff that contains the following relief:

                         i.       Enter declaratory judgment declaring that defendants

                   have violated the ADA and its implementing regulations, Executive

                   Law and Administrative Code and declaring the rights of plaintiff as to

                   defendants' place of public accommodation, and defendants’ policies,

                   practices and procedures;

                        ii.       Issue a permanent injunction ordering defendants to

                   close and cease all business until defendants remove all violations of

                   the ADA, the 1991 Standards or the 2010 Standards, Executive Law

                   and Administrative Code, including but not limited to the violations set

                   forth above;

                       iii.       Retain jurisdiction over the defendants until the Court is

                   satisfied that the defendants' unlawful practices, acts and omissions no

                                                  15
Case 1:21-cv-04059-WFK-SJB Document 1 Filed 07/20/21 Page 16 of 16 PageID #: 16



                 longer exist and will not reoccur;

                      iv.       Award of compensatory damages in an amount to be

                 determined at trial;

                       v.       Award plaintiff punitive damages in order to punish and

                 deter the defendants for their violations of the Administrative Code of

                 the City of New York;

                      vi.       Award reasonable attorney’s fees, costs and expenses

                 pursuant to the Administrative Code;

                     vii.       Find that plaintiff is a prevailing party in this litigation

                 and award reasonable attorney’s fees, costs and expenses pursuant to the

                 ADA; and

                     viii.      For such other and further relief, at law or in equity, to

                 which plaintiff may be justly entitled.


    Dated: July 27, 2021

          Brooklyn, New York



                                                        Respectfully submitted,


                                                        GABRIEL A. LEVY, P.C.
                                                        Attorney for Plaintiff
                                                        41 Flatbush Avenue
                                                        1st Floor
                                                        Brooklyn, NY 11217
                                                        (516) 287-3458

                                                        By: /s/ Gabriel A. Levy, Esq.
                                                        GABRIEL A. LEVY, ESQ (5488655)
                                                        Glevyfirm@gmail.com


                                               16
